ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Balfour Beatty Construction, LLC               ) ASBCA Nos. 62371, 62372, 62769
                                               )
Under Contract No. N62473-10-D-5407            )

APPEARANCE FOR THE APPELLANT:                     Kirk E. Niemi, Esq.
                                                   Varela, Lee, Metz & Guarino, LLP
                                                   Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew S. Hawkins, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: March 10, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62371, 62372, 62769, Appeals of
Balfour Beatty Construction, LLC, rendered in conformance with the Board’s Charter.

      Dated: March 10, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals